DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 10/20/2022 is acknowledged. Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2022.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-10 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4 and 7-10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Porter (US 2016/0303347- of record).

Note: The examiner has provided an annotated version of Porter’s drawing of Fig.2 for clarity.




    PNG
    media_image1.png
    468
    728
    media_image1.png
    Greyscale

Regarding claim 1, Porter an additive manufacturing system (100) (see annotated Fig. 2 above) comprising:
a heating cartridge (housing (70) includes heating chamber (72)) extending from a proximal side to a distal side and comprising a substrate inlet port at the proximal side and a substrate outlet port at the distal side, the heating cartridge defining an interior volume and a substrate channel extending through the interior volume from the proximal side to the distal side (see annotated Fig. 2 and Fig. 3;[0042]), wherein the heating cartridge defines a first filament port (i.e. the inlet configured to receive filament (41)) in fluid communication with the interior volume to receive the first filament (41) and a second filament port (i.e. the inlet configured to receive filament (42)) in fluid communication with the interior volume to receive the second filament (42) (see annotated Fig. 2 above;[0043-0045]);
a heating element (i.e. heating chamber (52)) thermally coupled to the heating cartridge (70) to heat the interior volume (see Figs. 2-3;[0044];[0047] and [0058]);
a filament handling system (see Fig. 3) comprising one or more (actuator (30)) capable to be motors to feed at least a first filament (41) through the first filament port and a second filament (42) through the second filament port into the interior volume (see annotated Fig. 2 above  and Fig. 3;[0042];[0044] and [0058]);
a substrate handling system (see Fig. 3) comprising:
a head stock comprising a distal clamp (i.e. inherent features of mandrel (60)) to secure a distal portion of an elongate substrate (60), wherein the elongate substrate is positioned to pass through the substrate channel along a longitudinal direction when secured by the head stock (see annotated Fig. 2 above and Fig. 3;[0048]); and
one or more motors  (unlabeled motor) capable to translate or rotate one or both of the elongate substrate (60) when secured by the head stock and the heating cartridge (70) relative to one another (see Fig. 3; [0048]); and
a controller (90) operably coupled to the heating element (52), one or more motors (30) of the filament handling system, and one or more motors of the substrate handling system (see Figs. 2-3;[0048], [0050],[0054] and [0058]), the controller capable to be configured to:
control the one or more motors (30) of the filament handling system to selectively control the feeding of the first filament (41) and the second filament (42) into the interior volume (see annotated Fig. 2 and Fig. 3;[0044] and [0058]); activate the heating element to melt any portion of the first filament (41) or the second filament (43) in the interior volume (see [0044]); and control one or more motors of the substrate handling system to move one or both of the elongate substrate(60) and the heating cartridge (70) relative to one another in a longitudinal direction to form an elongate catheter jacket (20) around the elongate substrate, wherein the catheter jacket comprises material from at least the first filament and the second filament (see annotated Fig. 2 and Fig. 3;[0044];[0048];[0050]; [0054] and [0058]); and control one or more motors of the substrate handling system to move one or both of the elongate substrate and the heating cartridge (70) relative to one another in a rotational direction about the longitudinal direction such that the first and second filaments create discrete rings (see annotated Fig. 2 and Fig. 3;[0042];[0048-0049];[0050];[0051];[0053-0054] and [0058]).
Regarding claim 4, Porter further teaches the system, wherein the elongate catheter jacket (20) comprises particulate proximate an outer surface of the catheter jacket (see Fig. 3;[0055]). 
Regarding claim 7, Porter further teaches the system, wherein the heating cartridge (70) comprises an inlet die, a heating block (52), and an outlet die, wherein heating block defines the first filament port and the second filament port (see Fig. 3;[0051-0052] and [0058]).
Regarding claim 8, Porter further teaches the system, wherein the controller (90) is configured to change a feeding force applied to at least one of the first filament (41) and the second filament (42) to change a ratio of material in the catheter jacket (20) over a longitudinal distance (see Fig. 3; [0044-0045]).
Regarding claim 9, Porter further teaches the system, wherein the change in ratio of material in the catheter jacket over the longitudinal distance is continuous (see Fig. 3; [0045]) .
Regarding claim 10, Porter further teaches the system, further comprising the elongate substrate (60), wherein the elongate substrate comprises a lubricious coating, a liner (210), and a braid, and the catheter jacket is formed around the braid 9see Fig. 3;[0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2016/0303347 – of record).
Regarding claim 2, Porter teaches the system as discussed in claim 1 above.
Porter further teaches wherein the elongate substrate (20) and the heating cartridge (70) move relative to one another in the rotational direction (see Figs. 1-4;[0057]), but Porter does not explicitly teach the heating cartridge move relative to one another in the rotational direction at a rate of about 260 RPM. However, Porter teaches the elongate substrate and the heating cartridge move relative to one another in the rotational direction at various rate; wherein the higher the extrusion rate of the compound material (48), and/or the rotational speed of the substrate (60), the thicker the resultant wall (24) (see Figs. 1-4;[0057]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the system as taught by Porter with the heating cartridge move relative to one another in the rotational direction at a rate of about 260 RPM for the purpose of in order to control the extrusion rate and obtain a product with desired features (see [0057]). In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details)
Regarding claim 3, Porter teaches the system as discussed in claim 1 above.
Porter further teaches wherein the elongate substrate (20) and the heating cartridge (70) move relative to one another in the longitudinal direction and the rotational direction at a ratio (see Figs. 1-4;[0057]), but Porter does not explicitly teach wherein the elongate substrate and the heating cartridge move relative to one another in the longitudinal direction and the rotational direction at a ratio of about 44 revolutions per inch. However, Porter teaches the elongate substrate and the heating cartridge move relative to one another in the rotational direction at various rate; wherein the higher the extrusion rate of the compound material (48), and/or the rotational speed of the substrate (60), the thicker the resultant wall (24) (see Figs. 1-4;[0057]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the system as taught by Porter with wherein the elongate substrate and the heating cartridge move relative to one another in the longitudinal direction and the rotational direction at a ratio of about 44 revolutions per inch for the purpose of in order to control the extrusion rate and obtain a product with desired features (see [0057-0058]). In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details)
Regarding claim 6, Porter teaches the system as discussed in claim 1 above.
Porter does not explicitly teach wherein the first filament has a Shore durometer 10D less than a Shore durometer of the second filament. However, since Porter teaches wherein the first filament has various shore hardness (see [0043-0044]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the system as taught by Porter with the first filament has a Shore durometer 10D less than a Shore durometer of the second filament in order to obtain elongated product with desired hardness (see column 10,lines 13-16).  In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2016/0303347 – of record) as applied to claim 1 above, and further in view of Noone (US 6,591,472).
Regarding claim 5, Porter teaches the system as discussed in claim 1 above.
Porter teaches wherein the first filament has various shore hardness (see [0043-0044]), but porter does not explicitly teach, wherein the first filament has a Shore durometer less than or equal to 72D.
In the same filed of endeavor, manufacturing medical vascular catheters, Noone teaches an apparatus and method for fabricating medical vascular catheters, wherein the first filament has a Shore durometer less than or equal to 72D (see abstract; column 10,lines 13-16). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the system as taught by Porter with wherein the first filament has a Shore durometer less than or equal to 72D in order to obtain a product with desired features (see column 10,lines 13-16).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/390,260 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope (i.e. the claims of the reference application explicitly/implicitly disclose all the claimed limitations).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-26 of copending Application No. 17/081,815 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope (i.e. the claims of the reference application explicitly/implicitly disclose all the claimed limitations).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 1 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 17/393,057 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope (i.e. the claims of the reference application explicitly/implicitly disclose all the claimed limitations).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of copending Application No. 17/579,064 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope (i.e. the claims of the reference application explicitly/implicitly disclose all the claimed limitations).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-15 of copending Application No. 17/389,226 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope (i.e. the claims of the reference application explicitly/implicitly disclose all the claimed limitations).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                                                                                                                                                                                                                                   
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743